Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 (Figures 1-6 and 9-10, which Applicant indicated as corresponding to claims 1-5 and 7-16) in the reply filed on 7/25/2022 is acknowledged.  The traversal is on the ground(s) that there would be no undue burden placed on the Examiner. Specifically, the claim term first enclosure side and second enclosure side both apply to the use of sides of the cover that are joined together by fastener for example and the remaining portions are placed inside. This does not render the searching more difficult for the Examiner. Applicant requests reconsideration by the Examiner and believes these claims may be examined together regardless of embodiment. Applicant’s arguments are found persuasive. The restriction requirement mailed 5/24/2022 has been withdrawn. Claims 1-16 will be examined on their merits. 

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 8, it appears that “connect to connect to each other” should be “connect to each other”.  Appropriate correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the limitation “connect to at least one of said other sides” since it is unclear which sides are being referred to as “said other sides”. For examination purposes, Examiner interprets the limitation as “connect to at least one of the front side, rear side and top side”.
Claim 16 is rendered indefinite by the limitation “said sides” since it is unclear which sides are being referred to as “said sides”. For examination purposes, Examiner interprets the limitation said sides as the front side, rear side and top side.
Claim 16 recites the limitation "said first side" in line 8.  There is insufficient antecedent basis for this limitation in the claim. It appears “said first side” should be “said first side enclosure”.
Claim 16 recites the limitation "said second side" in line 8.  There is insufficient antecedent basis for this limitation in the claim. It appears “said second side” should be “said second side enclosure”.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, 8 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bielinski (US 6,027,249).
Regarding claim 1, Bielinski discloses a cooler cover (See Fig. 3), comprising: a front side (portion between 45 and 44 in Fig. 3 can cover at least a portion of the front side of a cooler), a rear side (portion 24 in Fig. 3 can cover at least a portion of the rear side of a cooler), a top side (portion 36 in Fig. 3 can cover at least a portion of the top side of a cooler), a first enclosure side (at 58), and a second enclosure side (at 68/74); the cooler cover having a first configuration capable of covering a cooler, and a second configuration capable of forming a self-container for the cooler cover; the first enclosure side and the second enclosure side each having a fastener (at 60 and 76) capable of: in said first configuration, connecting to at least one of said other sides to form said cover; and, in said second configuration, connecting to connect to each other to define said self-container (the first and second enclosure sides can connect to one another and contain at least a portion of the front, top and rear sides therein).
Regarding claim 2, Bielinski discloses the top side capable of being connectable to a cooler door.
Regarding claim 4, said top side of Bielinski is capable of extending over a front edge and a rear edge of said cooler door (depending on the type/shape/size of the cooler).
Regarding claim 5, Bielinski discloses said first enclosure side and said second enclosure side each having an aperture (22 and 70) that allows passage of a cooler handle.
Regarding claim 7, Bielinski discloses said first enclosure side or said second enclosure side having a vent aperture for airflow (apertures 22 or 70 can allow airflow to vent therefrom).
Regarding claim 8, Bielinski discloses at least one opening for control access (openings 22 or 70 can allow for access to a control positioned therein)
Regarding claim 10, Bielinski discloses said first enclosure side and said second enclosure side each having a lip (portion of material that accommodates elements 60 and 76 thereon).
Regarding claim 11, Bielinski discloses said first enclosure side and said second enclosure side being connectable with each of said fasteners.
Regarding claim 12, if said first and second enclosure sides of Bielinski are connected to one another in said second configuration, a space is formed therebetween that can hold a portion of at least one of the front, top and rear sides therein.
Regarding claim 13, Bielinski discloses said front side, said rear side, and said top side all being capable of folding and positioning in said space in said second configuration.
Regarding claim 14, Bielinski discloses a bottom side (portion 44 in Fig. 3 can cover at least a portion of the bottom side of a cooler).
Regarding claim 15, Bielinski discloses a bottom side (portion 44 in Fig. 3 can cover at least a portion of the bottom side of a cooler) capable of being folded and positioned in said space.
Regarding claim 16, Bielinski discloses a cooler cover (See Fig. 3), comprising: a front side (portion between 45 and 44 in Fig. 3 can cover at least a portion of the front side of a cooler), a rear side (portion 24 in Fig. 3 can cover at least a portion of the rear side of a cooler), a top side (portion 36 in Fig. 3 can cover at least a portion of the top side of a cooler), a first enclosure side (at 58), and a second enclosure side (at 68/74), and a bottom (portion 44 in Fig. 3 can cover at least a portion of the bottom side of a cooler); a first fastener (60) on a first one of said sides and a cooperating second fastener (76) on a second one of said second side; said cover being capable of covering a cooler in a first configuration and capable of being a self-container in a second configuration (the first and second enclosure sides can connect to one another and contain at least a portion of the front, top and rear sides therein); wherein said first side and said second side define said self-container and the remainder of said sides are dispersed within said self-container in said second configuration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bielinski (US 6,027,249) as applied to claim 2 above, in view of Ahlstrom et al. (US 2018/0141718). As described above, Bielinski discloses the claimed invention except for the elastic straps and fastener structures. However, Ahlstrom teaches a cooler cover (See Fig. 2) comprising a top cover portion (70) attached to the cooler cover, wherein the top cover portion has straps (at 74) and fastener structures (at 79) for the purpose of securely retaining the top cover portion on the cooler top. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the top side of the cover of Bielinski with straps and fasteners as taught by Ahlstrom in order to ensure that the top side remains attached to the cooler top until removal is desired.
Regarding the material of the straps, Ahlstrom does not expressly disclose the material of the straps. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the straps from an elastic material in order to allow for a more secure attachment to various cooler top sizes. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bielinski (US 6,027,249) as applied to claim 1 above. As described above, Bielinski discloses the claimed invention except for the specific location of the handle apertures. However, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle apertures (22 and 70) of Bielinski to be on other sides of in order to allow for use with a cooler having an alternative handle arrangement. The handle apertures/handles perform the same function whether located on the first and second enclosure sides or the front and rear sides.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bielinski (US 6,027,249) as applied to claim 1 above, in view of Archuleta (US 3,938,694). As described above, Bielinski discloses the claimed invention except for the first and second side enclosures having a rigid structure within a cover material. However, Archuleta teaches a cooler cover (See Figs. 1-2) comprising sides with a rigid structure (elements 17 are considered rigid structures since they have at least some rigidity) within a cover material (18) for the purpose of adding insulation to the cooler. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the side enclosures of Bielinski with rigid structures therein as taught by Archuleta in order to better insulate the contents of the cooler placed therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735